Title: To John Adams from William Charles Jarvis, 8 August 1825
From: Jarvis, William Charles
To: Adams, John


				
					Hond. Sir,
					Charlestown Augt. 8. 1825
				
				Immediately after the late celebration on Bunker-Hill the enclosed lines were written, and have since appeared in some of our news-papers, As they contain an allusion to some of the revolutionary Sages to whom this country is under lasting obligations. I hope you will at least esteem them as a testimony of my veneration for you.I am, / Most respectfully / Your Obt sert.
				
					William C. Jarvis
				
				
			